J-S49014-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: A.M.G., A MINOR                            IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA




APPEAL OF: L.S., BIRTH MOTHER

                                                       No. 372 WDA 2017


                Appeal from the Order entered February 6, 2017,
               in the Court of Common Pleas of Allegheny County,
                   Civil Division, at No(s): CP-02-AP-198-2016.

BEFORE: DUBOW, J., SOLANO, J., and FITZGERALD J.*

MEMORANDUM BY DUBOW, J.:                            FILED AUGUST 31, 2017

        L.S. (“Mother”) appeals from the order involuntarily terminating her

parental rights to A.M.G. (“Child”) pursuant to the Adoption Act, 23 Pa.C.S.

§§ 2511(a) and (b). We affirm.

SUMMARY OF FACTS AND PROCEDURAL HISTORY

        Mother and C.G. (“Father”) are the parents of Child, who was born in

June 2015.      On the day of his birth, Allegheny County Office of Children,

Youth, and Families (“Agency”) received a referral after Mother admitted to

smoking marijuana while pregnant and Mother could not provide an address

where she would be living. In addition, the referral alleged concerns about

domestic violence, including the fact that Mother and Father were verbally

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S49014-17



arguing at the hospital at the time Child was born. The Agency permitted

Child to leave the hospital with Mother once Mother agreed to a safety plan,

which required Mother to live with Maternal Grandfather. However, on July

15, 2015, the Agency removed Child from Mother’s care after Maternal

Grandfather reported that Mother was not returning home at night with Child

in violation of the safety plan. At a shelter hearing on August 9, 2015, the

Agency placed Child with his current Foster Parents. On August 21, 2015,

Mother stipulated to the facts supporting Child’s adjudication as dependent.

       On November 1, 2016, the Agency filed a Petition to Terminate

Mother’s Parental Rights (“TPR Petition”).1           The trial court held an

evidentiary hearing on February 6, 2017.

       At the hearing, the Agency presented testimony that Mother’s Family

Service Plan goals included:          mental health treatment, drug and alcohol

treatment, domestic violence classes, appropriate housing, and visitation.

Mother failed to complete mental health treatment and drug and alcohol

treatment, even though the Agency offered Mother appropriate services.

Mother completed domestic violence classes, but the Agency continued to

have concerns because Mother continued to live with Father and engage in a

romantic relationship with Father. Additionally, in January 2017, there were
____________________________________________


1
 The Agency also filed a Petition to Terminate Father’s Parental Rights. He
has not filed an appeal from the trial court’s subsequent Order granting the
Petition.




                                           -2-
J-S49014-17



two domestic violence incidents between Mother and Father, which resulted

in Father’s arrest.

       The Agency presented testimony that Mother missed over half of her

scheduled visits with Child; Mother was entitled to 129 visits but only

completed 47 of those visits. Visits have never progressed from supervised

to unsupervised due to safety concerns.

       The Agency presented testimony from two different caseworkers who

testified that termination of parental rights would meet Child’s “needs and

welfare.”   N.T., 2/6/17 TPR Hearing, at 39, 70.           When both caseworkers

were asked the identical question of whether the caseworker had “concern

that there might be a bond between [Child] and either of his parents such

that   termination     would   be   detrimental    to   him[,]”   both   caseworkers

answered, “No.”       Id. at 39, 70.   The caseworkers testified that Child was

placed in a pre-adoptive foster home with his biological infant sister and that

Foster   Parents      were   meeting   Child’s    educational,    psychological,   and

developmental needs. The caseworkers observed Foster Parents to be loving

and attentive towards Child.

       Finally, the Agency admitted into evidence psychological reports

prepared by Neil D. Rosenblum, Ph.D., in which Dr. Rosenblum evaluated

Mother, Child, and Foster Parents. The parties stipulated to the admission of

the reports in lieu of Dr. Rosenblum’s testimony. Dr. Rosenblum observed

that Child has “formed a very strong, primary attachment to his foster

parents.” Exhibit 4, Psychological Evaluation, 1/10/17, at 8. Dr. Rosenblum

                                        -3-
J-S49014-17



concluded, “[Child] deserves an opportunity to grow up in a safe and

supportive environment that is capable of meeting his developmental and

emotional needs in [a] secure and predictable fashion” and, therefore, “it

would appear to be increasingly likely that a goal change to adoption is

consistent with [Child]’s needs and welfare at this time. Id.

        Mother testified on her own behalf. Mother testified that she wanted

to be a part of Child’s life and that she believed that terminating parental

rights would have a negative effect on Child.

        At the conclusion of the hearing, the trial court found that the Agency

met its statutory burden pursuant to 23 Pa.C.S. §§ 2511(a)(2), (5), (8) and

(b) and terminated Mother’s parental rights to Child.           Mother timely

appealed.     Both Mother and the trial court have complied with Pa.R.A.P.

1925.

ISSUE ON APPEAL

        Mother raises the following issue on appeal: “Did the trial court abuse

its discretion and/or err as a matter of law in concluding that [the Agency]

met its burden of proving by clear and convincing evidence that termination

of Mother’s parental rights would best serve the needs and welfare of [Child]

pursuant to 23 Pa.C.S. §2511(b)?” Mother’s Brief at 5.2
____________________________________________


2
 Appellees argue that Mother waived this claim due to defects in her original
Brief. However, by Order dated May 31, 2017, we granted her Motion to file
an amended Brief and the issue is now properly before us.




                                           -4-
J-S49014-17



LEGAL ANALYSIS

      We review a trial court’s termination of parental rights for an abuse of

discretion.    In re Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012).        This

standard of review requires appellate courts “to accept the findings of fact

and credibility determinations of the trial court if they are supported by the

record.”      Id. (citation omitted).   “If the factual findings are supported,

appellate courts review to determine if the trial court made an error of law

or abused its discretion.” Id. We may reverse a decision based on an abuse

of discretion “only upon demonstration of manifest unreasonableness,

partiality, prejudice, bias, or ill-will.”   Id.   We may not reverse, however,

“merely because the record would support a different result.” In re T.S.M.,

71 A.3d 251, 267 (Pa. 2013).

      We give great deference to the trial courts “that often have first-hand

observations of the parties spanning multiple hearings.” Id. Moreover, the

trial court is free to believe all, part, or none of the evidence presented and

is likewise free to make all credibility determinations and resolve conflicts in

the evidence. In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). We

have explained that “[t]he standard of clear and convincing evidence is

defined as testimony that is so clear, direct, weighty and convincing as to



                                        -5-
J-S49014-17


enable the trier of fact to come to a clear conviction, without hesitance, of

the truth of the precise facts in issue.” Id. (quotation and citation omitted).

Termination Pursuant to Section 2511(a)

      Mother concedes that the Agency presented sufficient evidence to

terminate her parental rights pursuant to 23 Pa.C.S. § 2511(a).              See

Mother’s Brief at 12. Accordingly, we need only discuss Section 2511(b).

Termination Pursuant to Section 2511(b)

      We agree with the trial court’s determination that the Agency met its

burden under 23 Pa.C.S. § 2511(b), and that terminating Mother’s parental

rights is in the best interest of Child.

      With respect to Section 2511(b), our analysis shifts focus from

parental actions in fulfilling parental duties to the effect that terminating the

parental bond will have on the child. Section 2511(b) “focuses on whether

termination of parental rights would best serve the developmental, physical,

and emotional needs and welfare of the child.” In re Adoption of J.M., 991

A.2d 321, 324 (Pa. Super. 2010).           Moreover, “[i]ntangibles such as love,

comfort, security, and stability are involved in the inquiry into needs and

welfare of the child.” In re C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005)

(citation omitted). The bond between parent and child must not be viewed

solely from the child’s viewpoint; rather, a bilateral relationship must exist

which emanates from the parent’s willingness to parent appropriately. In re

K.K.R.-S., 958 A.2d 529, 534-35 (Pa. Super. 2008).


                                       -6-
J-S49014-17


      This Court has emphasized that although a parent’s emotional bond

with her child is a “major aspect of the subsection 2511(b) best-interest

analysis, it is nonetheless only one of many factors to be considered by the

trial court when determining what is in the best interest of the child.” In re

A.D., 93 A.3d 888, 897 (Pa. Super. 2014) (citation omitted). Importantly,

“[t]he mere existence of an emotional bond does not preclude the

termination of parental rights.   Rather, the trial court must examine the

status of the bond to determine whether its termination would destroy an

existing, necessary and beneficial relationship.” Id. (citations and quotation

marks omitted). Specifically, “[c]ourts must determine whether the trauma

caused by breaking that bond is outweighed by the benefit of moving the

child toward a permanent home.” T.S.M., supra at 253.

      In the instant case, after listening to the testimony presented and

reviewing Dr. Rubenstein’s evaluations, the trial court recognized that

although Mother and Child have a relationship, it is secondary to Child’s

primary bond with his Foster Parents.      Given this evidence, the trial court

concluded that the benefits Child will experience from adoption by Foster

Parents outweighed any detriment that Child may experience by severing

Mother’s parental rights. The trial court opined:

         The uncontroverted testimony established that Child’s
         needs are best met with the Foster Parents. A strong bond
         exists between the Foster Parents and Child because Child
         has been living in their home since August 9, 2015.
         Additionally, Child is placed with his biological sister with
         whom he is attached. While Child may recognize that []

                                     -7-
J-S49014-17


         Mother is not a stranger, this Court was within its
         discretion when it determined that bond is secondary and
         that severing Child’s bond with Mother would not cause
         extreme emotional consequences.       The Foster Parents
         provide Child with much needed stability and permanence
         at his young age. Therefore, this Court concludes that the
         developmental, physical and emotional needs and welfare
         of Child would be best served by terminating Mother’s
         parental rights.

Trial Court Opinion, 4/3/17, at 9. A review of the record supports the trial

court’s findings.

      Mother avers that the trial court erred in concluding that termination

of her parental rights is in the best interest of Child. See Mother’s Brief at

9.   Mother first contends that while both caseworkers testified that

termination of parental rights would meet the needs and welfare of Child,

they both “mentioned the general term of ‘permanency’ to support their

opinion.” Id. at 12. Mother argues, “there was no evidence proving Mother

could not also provide such permanency to [Child].” Id. This argument is

nonsensical. Mother concedes that the Agency presented sufficient evidence

to terminate her parental rights pursuant to 23 Pa.C.S. § 2511(a). See id.

at 12. By not contesting the trial court’s findings regarding Section 2511(a),

Mother concedes her inability to parent, and thus her inability to provide

Child with permanency. Accordingly, we find no abuse of discretion.

      Mother next argues that the trial court should have considered her

testimony regarding the emotional effect that termination would have on

Child. See id. at 14. Mother avers that she testified credibly about her own

negative experience in growing up without a mother, and her consequent

                                    -8-
J-S49014-17



belief that termination of parental rights would have a negative effect on

Child. Id. We cannot disturb the trial court’s credibility determinations and

find no abuse of discretion. See In re M.G., supra.

CONCLUSION

     In   sum,    our   review   of   the   record   supports   the   trial   court’s

determination that that the Agency met its burden of proving by clear and

convincing evidence that Mother’s parental rights should be terminated

pursuant to 23 Pa.C.S. § 2511(b). Accordingly, we affirm.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/31/2017




                                       -9-